In a matrimonial action, the defendant husband appeals from an order and judgment (one paper) of the Supreme Court, Richmond County, dated June 6, 1979, which, inter alia, awarded plaintiff a money judgment for arrears in child support and alimony (pursuant to a judgment of divorce entered in Nov., 1974) in the amount of $4,161, and a counsel fee in the amount of $750, for a total of $4,911. Order and judgment modified, on the law, by reducing the award of arrears by $812.50, for a total figure (with the counsel fee) of $4,098.50. As so modified, order and judgment affirmed, with $50 costs and disbursements payable to plaintiff. We agree with Special Term that the bilateral stipulation incorporated by reference into the divorce judgment (without merger therein) is unambiguous on its face, and governs the award of arrears. However, we find erroneous Special Term’s arithmetic with respect to computing arrears in defendant’s child support obligation, per the terms of the stipulation, for that period of time extending from January 1, 1977 to July 21, 1978. Rather than computing child support arrears at $50 weekly for the entire period referred to, the court should have computed the said arrears at $37.50 weekly for the first 65 weeks of that period, and at *865$50 weekly for the balance. Therefore, the total figure for arrears is incorrect by $812.50. It should be $3,348.50, and not $4,161. We find correct Special Term’s determination with respect to the counsel fee. An award of $750 in plaintiff’s favor is fair and reasonable in light of the facts of the case and the respective financial circumstances of the parties. Furthermore, the amount is not excessive when consideration is accorded counsel’s experience, his time expended, and the results achieved. Gulotta, J. P., Cohalan, Hargett and O’Connor, JJ., concur.